DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 14-26, filed January 5, 2021, which are pending in this application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “D1” has been used to designate both a first direction (beginning in para. 0027) and a first diameter (para. 0031);
Reference character “34a” has been used to designate both a concave free edge (para. 0033) and a first angular end portion (in para. 0033 and in para. 0034).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "36" and "26" have both been used to designate the second wall (para. 0033).  
The drawings are objected to because:
Fig. 3 shows two different structures labeled as “D1”;
Fig. 4 has “18” in pointing to blank space in the smaller view as well as the exploded view, however, Fig. 4 appears to be a view of “Sweatband 20” and not the rest of the invention and having the visor 18 being pointed to in the blank space is confusing;
On the left edge of Fig. 16, there is reference character “16” which is not pointing to any structure and should be removed;
Fig. 11 shows a structure and what appears to be an enlarged portion of the structure, but there are no reference lines indicating how the right half of Fig. 11 relates to the left half and Examiner suggests adding lines showing an exploded view similar to Fig. 4;
Figs. 4 and 11 show surface shapes of 26b and 34e, however the concavity and convexity are so shallow, it is difficult to understand how the portions hook/snap together and Examiner suggest making the concave portions more convex and concave more pronounced to facilitate ease of understanding.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ends of said curved portion” (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 14-15, 17, and 24-25 are objected to because of the following informalities:
Claim 14 recites the limitation "the peripheral edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the ends of said curved portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17, line 3, should recite, “wherein the second hook [[(]]of the visor delimits….”
Claim 24 recites the limitation "the outside of the crown" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17, 19-21, and 23-26 (and claims 18 and 22 at least for depending from a rejected claim( are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “A headwear”, and the claim also recites "in particular a cap" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 is indefinite as it recites, “comprising a crown and a visor and a rigid sweatband integral with a curved portion of the peripheral edge of the crown and on which the visor is intended to be assembled”.  As a headwear is claimed comprising a crown and a visor, this limitation makes it unclear if the visor is actually part of the invention or if the invention is the crown and sweatband and the visor is only functionally recited or if Applicant is claiming a kit and not an assembled product.  Further, it is unclear if the visor is assembled on the sweatband or if the visor is assembled on the curved portion of the edge of the crown. 
Claim 14 is indefinite as it recites, “wherein the sweatband comprises at least a first hook and a second hook angularly spaced and angularly oriented in opposite directions to each other around said curved portion, able to cooperate by elastic snap-fitting, respectively, with at least a first hook and a second hook of the visor”.   As the hooks of the sweatband are claimed as “able to cooperate… with at least a first hook and a second hook of the visor”, it is unclear if the hooks of the visor are required structures of the claim or if they are only being recited functional.
Claim 14 is indefinite as it recites, “and able to cooperate by elastic snap-fitting, respectively, with at least a first hook and a second hook of the visor in a direction of elastic assembly and disassembly of the visor on the sweatband.”  It is unclear as to the meaning of “in a direction of the elastic assemble and disassembly” means.  It was addressed in paras. 009 and 013, but the direction has not been shown or disclosed.

Examiner respectfully suggests amending claim 14 to recite, “A headwearwherein in an assembled configuration, the visor is connected to the sweatband wherein the sweatband comprises at least a first hook and a second hook angularly spaced and angularly oriented in opposite directions to each other around said curved portion, wherein the visor comprises a first hook and a second hook, and wherein the first and second hook of the sweatband s by elastic snap-fitting, respectively, with the first hook and [[a]] the second hook of the assembled configuration 


Claim 15 recites the limitation "the assembly position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  As an “assembly position” was not previously recited and only “a direction of elastic assembly and disassembly” was previously recited.   Examiner respectfully suggests, based on suggestions given above, to recite, “the assembled configuration”.
Claim 16 is indefinite as it recites, “the first wall having a concave curved free edge intended to come to bear on said sweatband”.  This limitation makes it unclear if the visor is actually part of the invention or if the invention is the crown and sweatband and the visor is only functionally recited or if Applicant is claiming a kit and not an assembled product. 
Claim 16 is indefinite as it recites, “the first wall having a concave curved free edge intended to come to bear on said sweatband and connected at its angular ends”.  It is unclear what “its” is referring to and therefore what angular ends are being referred to. 
Claims 16 is indefinites it recites, “and connected at its angular ends to a first portion and a second angular end portion laterally delimiting a recess.”  It is unclear as to what structure has a first portion and a second angular end portion.

Examiner respectfully suggests amending claim 16 to recite, “The headwear according to claim 14, in which the visor comprises a first wall and a second wall arranged at a distance from each other, the first wall having a concave curved free edge abutting , and wherein the concave curved freed edge of the first wall comprises angular end portion and a second angular end portion laterally delimiting a recess.”

Claim 17 recites the limitation "said first angular end portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As claim 16 only recites “a first portion”, it is unclear if “said first angular end portion” is referring to the first portion or to a different structure.  Examiner respectfully suggests amending claim 16 to recite, “a first angular end portion” which would remedy the indefiniteness of claim 17.
	 
Claim 19 recites the limitation " the position of assembling the visor onto the sweatband" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  As an “position of assembling the visor onto the sweatband” was not previously recited and only “a direction of elastic assembly and disassembly” was previously recited.   Examiner respectfully suggests, based on suggestions given above, to recite, “the  assembled configuration”.
Claim 20 recites the limitation "the first wall" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  As claim 20 depends from 14 and 18, it is unclear as to what “the first wall” is referring to.  Examiner respectfully suggests amending claim 20 to include the limitations of claim 16 where walls are claimed.
Claim 21 is indefinite as it recites, “wherein the first hook of the sweatband is formed at a first angular end of the flange and the second hook of the sweatband is formed at a second angular end of the flange.”  As claim 18 already recites a first angular end and a second angular end, it is unclear if claim 21 is referring to the same as recited in claim 18 or different.  For additional reasons as seen in the 35 USC 112(d) rejection below, Examiner respectfully suggests cancelling claim 21.
Regarding claim 23, the phrase "e.g. polypropylene" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Examiner respectfully suggests amending to recite, “wherein the sweatband is formed of elastomer and the visor is formed of plastic
Claim 24 is indefinite as it recites, “wherein the sweatband comprises a central portion projecting towards the outside of the crown, this central portion being interposed between the first wall and the second wall of the visor.”  However, as can be seen in Fig. 5, the central projection 24 extends away from the crown, and therefore it is unclear as to the meaning of the claim.  Examiner respectfully suggests amending to recite, “wherein the sweatband comprises a central portion projecting away from [[the]] an outside of the crown, this central portion being interposed between the first wall and the second wall of the visor.”
Claim 25 recites the limitation "the assembly position of the visor on the sweatband " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  As an “assembly position of the visor on the sweatband” was not previously recited and only “a direction of elastic assembly and disassembly” was previously recited.   Examiner respectfully suggests, based on suggestions given above, to recite, “the  assembled configuration”.
	Claim 26 is indefinite as it recites, “pertaining to a cap.”  As pertaining means relating, it is unclear as to the metes and bounds of this limitation as it is unclear how the headwear relating to a cap further defines the invention.  Examiner respectfully suggests amending to recite, “wherein the headwear is a cap.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 21 recites, “The headwear according to claim 18, wherein the first hook of the sweatband is formed at a first angular end of the flange and the second hook of the sweatband is formed at a second angular end of the flange.”  However, claim 18 recites, “the first hook of the sweatband being formed at a first angular end of said flange and the second hook of the sweatband being formed at a second angular end of said flange” and therefore the limitations of claim 21 have already been recited in claim 18 and claim 21 fails to further limit the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claim 14-20 and 22-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record as none of them, alone or in combination, headwear with a crown, a rigid sweatband with two angularly spaced  hooks angled in opposite directions , and a visor with two hooks connected to the two hooks of the sweatband by elastic snap-fitting.  The closest prior art of record is Harris (US 2007/0017003), Reinhart (US 2015/0189938), and Sprouse (US 5870772).  Harris and Reinhart teach headwear with a crown, a rigid sweatband and an elastic snap-fitting connecting means between the visor and the sweatband, but does not teach the means being with two angularly spaced hooks on the sweatband angled in opposite directions connected to two hooks of the visor.  Sprouse teaches two hooks on the visor, but does not teach two angularly spaced hooks on the sweatband angled in opposite directions.  Modifying Harris, Reinhard, or Sprouse to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown is headwear with detachable visors.  For example, in addition to the prior art pointed out in the reasons for allowability, Pong (US 2004/0040067) shows a visor connected via two fasteners and Durand (US 2017/0347733) shoes a visor with two separated walls connected to a sweatband via a plurality of snaps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732